Citation Nr: 1315984	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  04-35 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an effective date earlier than February 12, 2007, for the grant of service connection for major depression. 

4.  Entitlement to a rating in excess of 30 percent for major depression, from February 12, 2007, to January 7, 2008.

5.  Entitlement to a rating in excess of 30 percent for major depression, from January 8, 2008 to March 2, 2011.  

6.  Entitlement to a 70 percent rating for major depression prior to July 10, 2012, to include whether a higher rating is warranted.

7.  Entitlement to a rating in excess of 20 percent for a low back disability. 

8.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

9.  Entitlement to an initial compensable rating for bilateral hearing loss.

10.  Entitlement to an effective date earlier than February 12, 2007, for the grant of service connection for bilateral hearing loss. 

11.  Entitlement to an effective date earlier than July 10, 2012, for the grant of service connection for left lower extremity radiculopathy. 

12.  Entitlement to an effective date earlier than July 10, 2012, for the grant of a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU). 

13.  Entitlement to an effective date earlier than July 10, 2012, for the grant of special monthly compensation (SMC ) based on the need for aid and attendance or housebound status. 


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from January 1954 to January 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

An April 2008 rating decision granted service connection for major depression, also claimed as anxiety (an acquired psychiatric disability), with a 30 percent rating effective February 12, 2007, and denied entitlement to service connection for, in pertinent part, bilateral hearing loss, tinnitus, peripheral sensory neuropathy, bilateral lower extremities, and a TDIU.  A March 2010 rating decision denied entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) lumbosacral spine, with coccygodynia, with deformity (lumbar spine disability).  A December 2010 rating decision denied entitlement to SMC. 

In a September 2011 decision, the Board, in pertinent part, remanded the issues of entitlement to service connection for hearing loss, tinnitus, and peripheral neuropathy of the lower extremities; entitlement to a higher initial rating for a psychiatric disorder; entitlement to a higher rating for low back disability; entitlement to earlier effective date for service connection for psychiatric disorder; and entitlement to TDIU and SMC.  

In a November 2012 rating decision, the RO granted service connection for bilateral hearing loss and left lower extremity radiculopathy; increased the rating of the service connected psychiatric disorder to 70 percent from July 10, 2012; and granted TDIU and SMC.  

The Veteran subsequently submitted a notice of disagreement with the initial ratings and effective dates of the awards of service connection, and with the effective dates of the TDIU and SMC grants.

Thus, the issues of an increased initial rating and an earlier effective date (EED) for bilateral hearing loss and left lower extremity radiculopathy, and an EED for the awards of TDIU and SMC, are currently before the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues have been re-characterized to comport to the evidence of record. 

The issues of entitlement to service connection for tinnitus, an increased initial rating and an earlier effective date (EED) for bilateral hearing loss and left lower extremity radiculopathy, and an EED for the awards of TDIU and SMC, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Peripheral neuropathy of the right lower extremity is caused by the Veteran's service connected low back disability.

2.  Prior to January 8, 2008, the Veteran's service connected psychiatric disorder did not result in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

3.  From January 8, 2008, to March 2, 2011, the Veteran's service connected psychiatric disorder resulted in occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.

4.  From March 3, 2011, the Veteran's service connected psychiatric disorder has resulted in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, but not total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  

5.  The Veteran's service-connected low back disability is primarily manifested by subjective pain and forward flexion of the thoracolumbar spine limited to no less than 40 degrees; there is no evidence of ankylosis or incapacitating episodes as defined by regulation.

6.  Prior to February 12, 2007, the RO did not receive a claim, either formal or informal, of service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2012). 

2.  The criteria for a rating in excess of 30 percent for major depression, from February 12, 2007, to January 7, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9434 (2012).

3.  The criteria for a 50 percent disability rating, and no more, for major depression, are met from January 8, 2008 to March 2, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9434 (2012).

4.  The criteria for a 70 percent disability rating, and no more, for major depression, are met from March 3, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9434 (2012).

5.  The criteria for a disability rating in excess of 20 percent for the service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2012).

6.  The criteria for an effective date earlier than February 12, 2007, for the grant of service connection for major depression, have not been met.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.151(a), 3.155, 3.159, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Complete notice was provided to the Veteran in letters dated in July 2007, D3ecember 2007, and September 2009.  The letters advised the Veteran of the elements required to establish entitlement to service connection, including the disability-rating and effective-date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters advised the Veteran of the elements required to establish entitlement to increased rating, including the impact of the disabilities on daily life and occupational functioning.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claims were subsequently readjudicated, most recently in a November 2012 supplemental statement of the case.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records have not been obtained, as it appears that they were destroyed in a 1973 fire. In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

VA medical treatment records, and private treatment records identified by the Veteran have been obtained.  Social Security Administration disability records have been obtained.  There is no indication of record that any additional evidence relevant to the issues decided is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran has been afforded appropriate VA medical examinations to evaluate his service connected disabilities.  The examinations are adequate, as they contain sufficient information to rate the Veteran under the applicable Diagnostic Codes.  As there is no indication that any failure on the part of VA to provide any additional notice or assistance reasonably affects the outcome of this case, any such failure is harmless.  Sanders, 129 S.Ct. 1696. 

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he has peripheral neuropathy of the right and left lower extremities that is a result of his service connected low back disability.  The RO granted service connection for left lower extremity neuropathy in its November 2012 rating decision.

A January 2008 VA examination noted peripheral sensory neuropathy of both lower extremities which the examiner stated was associated with the Veteran's diabetes mellitus.

Electrodiagnostic studies conducted in February 2008 showed evidence of sensori-motor peripheral neuropathy affecting the lower limbs; there was no evidence of lumbosacral radiculopathy.

A December 2009 VA examination noted evidence of peripheral neuropathy, both lower extremities, unrelated to the spine condition.

A VA examination in July 2012 noted peripheral neuropathy in the form of radiculopathy of the left lower extremity.  The examiner did not report any right lower extremity peripheral neuropathy.  The examiner opined that the Veteran's left lower extremity radiculopathy was at least as likely as not caused by or a result of his service connected degenerative joint disease of the lumbar spine.

Based upon the July 2012 examination findings, the RO granted service connection for left lower extremity radiculopathy as secondary to the service connected low back disability.  Right lower extremity neuropathy was denied as not having been shown.  

The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  Prior to the July 2012 VA examination, the medical evidence of record during the appeals period, specifically the January 2008 and December 2009 VA examinations and the February 2008 electrodiagnostic testing, found both left and right lower extremity peripheral neuropathy.  Thus, right lower extremity peripheral neuropathy may not be denied as not having been shown during the appeals period.  As the medical evidence during the appeals period, again with the exception of the July 2012 VA examination report, has not distinguished between the left and right lower extremities in terms of the findings of peripheral neuropathy, and given that service connection has been established for the left lower extremity neuropathy, the Board will resolve reasonable doubt in the Veteran's favor and find that service connection for right lower extremity peripheral neuropathy is warranted.


Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Major Depression

Service connection for major depression, also claimed as anxiety (an acquired psychiatric disorder) was granted in the April 2008 rating decision on appeal.  An initial 30 percent rating was assigned effective February 12, 2007.  In a November 2012 rating decision, the RO increased the rating to 70 percent from July 10, 2012.  

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). 

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434 (2012). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A higher GAF score reflects less impairment.

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.

A September 2006 VA treatment record noted symptoms of depression.  The Veteran denied perceptual/thought disorders as well as suicidal or homicidal ideation.  He was fully oriented.  The examiner assigned a GAF score of 63.

A December 2007 VA treatment record noted the Veteran had recently gone on dates with two women.  The Veteran denied perceptual/thought disorders as well as suicidal or homicidal ideation.  He was fully oriented.  The examiner assigned a GAF score of 64.

On VA psychiatric examination conducted January8, 2008, the Veteran reported that his wife had died five years earlier.  He presently lived with his son.  He had one good friend that he talked to frequently.  He reported frequent sleep impairment due to pain and anxiety, and occasional panic attacks.  On examination, he was clean and neatly groomed.  He was appropriately and casually dressed, but his clothes were disheveled.  His affect was blunted and mood depressed.  He was fully oriented.  Thought process and content were unremarkable.  There were no delusions or hallucinations.  The Veteran reported no homicidal thoughts, but stated that he had suicidal thoughts sometimes when his pain was bad.  His memory was normal.  The examiner diagnosed major depression, recurrent, and assigned a GAF score of 55.  The examiner noted that there was reduced reliability and productivity due to mental disorder symptoms, but there were not deficiencies in the following areas:  judgment, thinking, family relations, work, mood, or school, due to the psychiatric disorder.  

A March 2009 psychiatric treatment record noted that the Veteran's depression had worsened and was affecting his concentration, activities, and family and social relationships.  The examiner noted lack of interest, and poor motivation.  The Veteran denied suicidal or homicidal ideation.  The GAF score was 50.

A March 3, 2011, private hospitalization report noted that the Veteran had been admitted with an altered mental status and confusion.  The Veteran was quite disorganized and agitated during his evaluation, and the examiner noted that he had pulled out catheters and IVs during his hospitalization.  The Veteran denied any intentions of harming himself or others.  On examination the Veteran was disheveled, with poor eye contact, and poor response to verbal redirection.  He was fidgety and attempting to get out of his bed.  He was paranoid and guarded, with impaired cognitive functioning, short-term memory, and judgment.  His symptoms were consistent with severe depression, self-destructive behavior, and confusion.  The impression was delirium probably secondary to metabolic causes.  

A June 2011 VA treatment record noted that the Veteran had recently undergone a colonostomy, with poor healing, following a ruptured bowel.  He was in pain and limited.  He had lost his appetite and lost weight.  He had not left his house, avoided friends, and isolated himself.  He was very self-conscious due to the ostomy and his girlfriend had avoided him.  The Veteran felt helpless and hopeless and wanted to sleep all day.  The Veteran denied suicidal or homicidal ideation.  The GAF was 48.

On an October 2011 VA treatment record, the Veteran was noted to be severely depressed.  He denied suicidal or homicidal ideation.  The GAF was 48.

In April 2012, the Veteran was noted to be severely depressed and very anxious, with poor concentration.  He denied suicidal or homicidal ideation.  The GAF was 45.

On VA examination conducted July 10, 2012, the examiner noted that the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The GAF score was 48.  The Veteran reported daily panic attacks.  The Veteran was noted to be homebound.  His son came to check on him every day and he had a nurse who took care of his hygiene three times per week.  On examination, he was clean, neatly groomed, appropriately addressed, and fully oriented.  There was no suicidal or homicidal ideation, and no hallucinations or delusions were present.  His memory, attention, and concentration were within normal limits.  Insight and judgment were good.  It was the examiner's opinion that the Veteran's service connected psychiatric disability alone did not render him unable to perform his activities of daily living such as maintenance of personal hygiene.  

Prior to January 8, 2008, the Veteran's symptoms of psychiatric disorder are consistent with a 30 percent rating.  A September 2006 VA treatment record noted symptoms of depression.  The Veteran denied perceptual/thought disorders as well as suicidal or homicidal ideation.  He was fully oriented.  The examiner assigned a GAF score of 63.  

A December 2007 VA treatment record noted the Veteran had recently gone on dates with two women and the Veteran denied perceptual/thought disorders as well as suicidal or homicidal ideation.  He was fully oriented.  The examiner assigned a GAF score of 64.

Prior to January 8, 2008, there is no showing of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory; impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The GAF scores of 63 and 64 assigned during this period are consistent with mild symptoms, and the Veteran is shown to have significant social relationships.  

The January 8, 2008, VA examiner noted reduced reliability and productivity due to mental disorder symptoms, but there were not deficiencies in the following areas:  judgment, thinking, family relations, work, mood, or school, due to the psychiatric disorder.  These findings, and the assigned GAF score of 55, are consistent with the criteria for a 50 percent rating but not a 70 percent rating.  The March 2009 treatment record, with a GAF of 50, also supports a 50 percent rating.  The examiner specifically noted no suicidal or homicidal ideation.

There is no showing during this period of occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  

Beginning with the March 3, 2011, hospitalization report, the criteria for a 70 percent rating were met.  On that report, and on the subsequent VA treatment records in June 2011, October 2011, and April 2012, his depression is described as severe, and his GAF scores of 48 (June 2011 and October 2011) and 45 (April 2012) support this finding.  The July 2012 VA examiner reported occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Those findings support a 70 percent rating.  

The evidence does not show that a 100 percent schedular rating is warranted.  There is no demonstration of total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  

While the March 2011 hospitalization report noted delirium secondary to metabolic causes, the remainder of the medical findings of record do not demonstrate such confusion or impairment of thought so as to support a 100 percent rating.  In fact, the July 2012 VA examiner found that he was clean, neatly groomed, appropriately addressed, and fully oriented.  There was no suicidal or homicidal ideation, and no hallucinations or delusions were present.  His memory, attention, and concentration were within normal limits.  Insight and judgment were good.  It was the examiner's opinion that the Veteran's service connected psychiatric disability alone did not render him unable to perform his activities of daily living such as maintenance of personal hygiene.  

Low Back Disability

Service connection for degenerative joint disease of the lumbosacral spine with coccygodynia, with deformity, was granted in a February 2007 rating decision.  A 20 percent rating was assigned from September 2003.  The Veteran filed his current claim for increased rating in March 2009.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).   

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

Under DC 5243, intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  As per Note (1) of the DC, for purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. § 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

A VA examination in December 2009 noted that there was no ankylosis of the thoracolumbar spine.  There was muscle spasm but no abnormal spinal contour and no muscle atrophy.  There were no incapacitating episodes of spine disease.  Active motion of the thoracolumbar spine was to 40 degrees of flexion and 10 degrees of extension.  Left and right lateral flexion were to 20 degrees.  Right lateral rotation was to 15 degrees and left lateral rotation was to 10 degrees.  There was evidence of pain on active motion, but no additional limitation with repetitive motion.  

On VA examination in July 2012, active motion of the thoracolumbar spine was to 60 degrees of flexion and 25 degrees of extension.  Left and right lateral flexion were to 25 degrees.  Right and left lateral rotation were to 25 degrees.  After repetition, the ranges of motion were unchanged.  The Veteran had an antalgic gait.  Reflexes were 2+ bilaterally in the ankles and knees.  There was positive straight leg raising test on the left, but no evidence of other neurologic abnormalities related to the back condition, such as bowel or bladder problems/pathologic reflexes.  The examiner stated that the Veteran did not have intervertebral disc syndrome.

The Veteran does not warrant an increase in rating based on limitation of forward flexion; specifically, the December 2009 examination demonstrated forward flexion to 40 degrees and the July 2012 examination showed flexion to 60 degrees.  Further, there is no noted ankylosis of the thoracolumbar spine.  Thus, based on the aforementioned evidence, there Veteran has not met the schedular requirements for a 40 percent disability evaluation under the General Rating Formula.

Although the Veteran has shown pain on motion, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected back disability are already contemplated by the 20 percent rating for his back disability.  38 C.F.R. §§ 4.40, 4.59; DeLuca, supra.  The December 2009 VA examination demonstrated pain with motion, while the July 2012 examination did not note pain other than at the limits of the ranges of measured motion.  Both examination reports included the examiners' comment that after repetition of motion, there was no additional limitation of motion.

Neither VA examiner found incapacitating episodes, and there is no medical evidence of record documenting that the Veteran had any incapacitating episodes that required bed rest prescribed by a physician in the past 12 months due to his lumbar spine disability; therefore, the Veteran does not warrant a 40 percent disability evaluation under DC 5243.  Thus, the Veteran has not met the schedular requirements for the next higher 40 percent disability evaluation during the appeals period.  

Extraschedular Consideration

The Veteran's service connected psychiatric and low back disabilities are not so severe as to warrant extraschedular ratings.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2012).  

The applicable rating criteria here are adequate to evaluate the Veteran's disabilities.  

The Veteran's service connected psychiatric disability results in occupational and social impairment as contemplated in the staged ratings assigned.  The evidence further shows that the Veteran's service-connected back disability results in limitation of motion, pain, and other functional impairments.  These impairments, however, are not more severe than the symptoms described by the 20 percent rating assigned.  Further, the Veteran has been separately service-connected for the radiculopathy from which he suffers secondary to his back disability.  The Veteran's symptoms are thus provided for in the applicable rating criteria.  As the first threshold is not met, the Board's inquiry is ended.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Earlier Effective Date for Service Connection for Major Depression

The Veteran contends that he is entitled to an earlier effective date for the award of service connection for major depression.  He notes that he was prescribed Valium by VA in 1978 and believes that the effective date assigned for his service connected psychiatric disability should correspond with that treatment.

The effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i). 

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. 
§ 3.1(p);  see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  3 8 C.F.R. § 3.155. 

The April 2008 rating decision on appeal granted service connection for major depression and assigned an effective date of February 12, 2007.

In a notice of disagreement received in July 2008 the Veteran indicated that he believed he was entitled to an earlier effective date for the award of service connection for his psychiatric disorder.  

In a written statement received at the RO on February 12, 2007, the Veteran's then representative requested service connection for the Veteran's "spinal condition and all neurological and psychiatric residuals."

The written statement received by VA on February 12, 2007 is the earliest evidence of the Veteran's intent to file a claim for service connection for a psychiatric disorder.  There is no evidence of record revealing either a formal or informal claim for service connection prior to this date.  

To the extent that Valium was prescribed to the Veteran in February 1978, the record indicates that this was associated with itching episodes and not for depression or any other acquired psychiatric disorder.

February 12, 2007 is the proper effective date for the grant of service connection for a psychiatric disorder.  The preponderance of the evidence is against the claim for an earlier effective date; there is no doubt to be resolved; and an earlier effective date is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for peripheral neuropathy of the right lower extremity is granted.

An initial rating in excess of 30 percent for major depression, from February 12, 2007, to January 7, 2008, is denied. 

An initial rating of 50 percent, and no higher, for major depression, from January 8, 2008, to March 2, 2011, is granted. 

An initial rating of 70 percent, and no higher, for major depression, from March 3, 2011, is granted. 

A rating in excess of 20 percent for low back disability is denied. 

An effective date earlier than February 12, 2007, for the grant of service connection for major depression, is denied. 


REMAND

The Veteran seeks service connection for tinnitus.  The June 2012 VA examination included an opinion that the Veteran's tinnitus was less likely than not caused by or the result of his military noise exposure.  Subsequent to that examination, service connection was granted for bilateral hearing loss.  As the June 2012 VA examination did not address whether the Veteran's tinnitus may be caused or aggravated by his service connection bilateral hearing loss, another examination is required.  

In a November 2012 rating decision, the RO in pertinent part granted service connection for bilateral hearing loss and left lower extremity radiculopathy; and granted TDIU and SMC.  

In November 2012 the Veteran submitted a notice of disagreement with the initial ratings and effective dates of the awards of service connection, and with the effective dates of the TDIU and SMC grants.  The RO was then obligated to furnish him a statement of the case (SOC), regarding the issues of higher ratings and EEDs, which was not done.  See 38 C.F.R. § 19.26.  Thus, these claims must be remanded for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) regarding the issues of entitlement to higher initial ratings for bilateral hearing loss and left lower extremity radiculopathy; for earlier effective dates for the grants of service connection for bilateral hearing loss and left lower extremity radiculopathy; and for earlier effective dates for the grants of TDIU and SMC.  The issues should be certified to the Board only if a timely Form 9 substantive appeal is received.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his tinnitus.  The claims file must be made available to the examiner for review in connection with the examination.  

Based on examination findings and review of the record,
The examiner must answer the following question:

Is it at least as likely as not that any currently diagnosed tinnitus is caused or aggravated (worsened) by the Veteran's service-connected bilateral hearing loss?  If the Veteran's tinnitus was aggravated by the service-connected bilateral hearing loss, to the extent possible, the examiner is to provide an opinion as to the approximate baseline level of severity of the tinnitus before the onset of aggravation.

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If any of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


